                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7
                                         PERSONALWEB TECHNOLOGIES LLC,
                                   8     et al.,                                              Case No. 5:13-cv-01358-EJD

                                   9                     Plaintiffs,                          ORDER GRANTING DEFENDANTS’
                                                                                              MOTION FOR LEAVE TO AMEND
                                  10              v.                                          INVALIDITY CONTENTIONS;
                                                                                              DENYING DEFENDANTS’ MOTION
                                  11     EMC CORPORATION, et al.,                             FOR LEAVE TO FILE
                                                                                              SUPPLEMENTAL CLAIM
                                  12                     Defendants.                          CONSTRUCTION BRIEFING
Northern District of California
 United States District Court




                                  13                                                          Re: Dkt. Nos. 71, 73

                                  14           On October 4, 2019, Defendants moved for leave to amend its invalidity contentions. Dkt.

                                  15   71. Pursuant to Local Patent Rule 3-6, this Court may grant leave to amend upon a showing of

                                  16   “good cause.” The Court concludes good cause has been shown because: (1) Defendants were not

                                  17   required to raise a Section 101 defense when this case was originally brought in Texas; (2) other

                                  18   courts have held that the Alice decision provides good cause for amendment, see Mortg. Grader,

                                  19   Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1322 (Fed. Cir. 2016); and (3) no unfair

                                  20   prejudice to Plaintiff would result. See Dkt. 71 at ECF 3–5. Accordingly, Defendants’ motion for

                                  21   leave to amend its invalidity contentions is GRANTED. Defendants, however, are instructed to

                                  22   file joint briefing with Defendants Facebook and Google/YouTube (who are subject to similar

                                  23   PersonalWeb actions) pursuant to this Court’s October 10, 2019 order. The parties were

                                  24   instructed to file a status report as to all three of the cases. The motion is tentatively set to be

                                  25   heard on December 19, 2019.

                                  26           On October 11, 2019, Defendants filed a motion for leave to file supplemental claim

                                  27   Case No.: 5:13-cv-01358-EJD
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO AMEND INVALIDITY
                                  28   CONTENTIONS; DENYING DEFENDANTS’ MOTION FOR LEAVE TO FILE
                                       SUPPLEMENTAL CLAIM CONSTRUCTION BRIEFING
                                                                        1
                                   1   construction briefing. Dkt. 73. Because the Alice ruling could moot Defendants’ claim

                                   2   construction argument, the Court dismisses the motion for leave to file supplemental claim

                                   3   construction briefing without prejudice and instructs Defendants to re-file the motion (if

                                   4   necessary) after the Court rules on the Alice issue.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 15, 2019

                                   7                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Case No.: 5:13-cv-01358-EJD
                                       ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO AMEND INVALIDITY
                                  28   CONTENTIONS; DENYING DEFENDANTS’ MOTION FOR LEAVE TO FILE
                                       SUPPLEMENTAL CLAIM CONSTRUCTION BRIEFING
                                                                        2
